ORDER
WHEREAS, this court did by order dated March 20, 1987, publicly reprimand the respondent Douglas E. Schmidt and suspend him from the practice of law for a period of six months thereafter, and
WHEREAS, the order of public reprimand and suspension provided that respondent comply with Rule 26, Rules on Lawyers Professional Responsibility, and
WHEREAS, the respondent has furnished to this court proof that he has complied with Rule 26, Rules on Lawyers Professional Responsibility, and has paid costs and disbursements of the original disciplinary proceeding,
NOW, THEREFORE, IT IS ORDERED:
That respondent Douglas E. Schmidt is hereby reinstated to the unrestricted practice of law in the State of Minnesota effective September 20, 1987.